Citation Nr: 1633555	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for the residuals of a head trauma.

3.  Whether new and material evidence has been received to reopen a service connection claim for a seizure disorder.

4.  Whether new and material evidence has been received to reopen a service connection claim for the residuals of a bilateral eye disability.  

5.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a low back disability.


7.  Entitlement to service connection for the residuals of a head trauma.  

8.  Entitlement to service connection for a seizure disorder.

9.  Entitlement to service connection for the residuals of a bilateral eye disability.

10.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD.  

11.  Entitlement to service connection for a cervical spine disability.

12.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

13.  Entitlement to an initial in excess of 10 percent for right knee instability.  

14.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.  

15.  Entitlement to service connection for the residuals of a stroke, including as secondary to residual head trauma and a seizure disability.  

16.  Whether VA permanent incapacity benefits for self-support are warranted for the Veteran's child, M. G. 


REPRESENTATION

Appellant represented by:	J. Robert Surface, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marines from January 1969 to June 1971, and in the U.S. Army from August 1971 to July 1975, with periods of National Guard Service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, August 2010, December 2014, and June 2015 decisions of the Columbia, South Carolina, Regional Office.  

In February 2012, the Veteran testified at a hearing a local Decision Review Officer and, in March 2016, before the undersigned Veterans Law Judge.  Transcripts of the respective proceedings are of record.

Based on the Veteran's statements, the evidence of record, and the relevant laws and regulations, the Board has recharacterized the respective service connection claims for (A) PTSD, (B) right eye problems, and (C) left eye problems as reflected on the Title Page to accurately reflect the scope of the benefits sought.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The issues of entitlement to service connection for a (A) low back disability, (B) the residuals of a head trauma, (C) the residual of a bilateral eye disability, (D) an acquired psychiatric disorder, including PTSD, (E) a cervical spine disability, (F) a stroke; higher initial ratings for (G) right knee arthritis, (H) right knee instability, (I) left knee patellofemoral pain syndrome; and (J) VA permanent incapacity benefits for self-support for the Veteran's child are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2008 decision, the Board found that there was insufficient evidence to relate any diagnosed low back disability to service or any event therein, and the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the September 2008 decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the low back disability claim for service connection, and raises a reasonable possibility of substantiating the claim.  

3.  In a November 2004 decision, the Board found insufficient events to relate any residual head trauma disability or seizure disability to service or any event therein, and the Veteran did not appeal the decision.  

4.  Evidence associated with the claims file since the November 2004 Board decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the residual head trauma disability claim for service connection, and raises a reasonable possibility of substantiating the claim.

5.  In a January 1980 rating decision, the RO found that there was insufficient evidence to confirm that the Veteran had a current bilateral eye disability, and the Veteran did not appeal the decision nor was new and material evidence received by VA within one year.  

6.  In a March 2000 rating decision, the RO declined to reopen the service connection claim for a bilateral eye disability, and the Veteran did not appeal the decision nor was new and material evidence received within one year of the decision.  

7.  Evidence associated with the claims file since the March 2000 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the bilateral eye disability claim for service connection, and raises a reasonable possibility of substantiating the claim.

8.  In a March 2000 rating decision, the RO found that there was insufficient evidence to relate any diagnosed acquired psychiatric disorder, including PTSD and acquired psychiatric disorders other than PTSD, to the Veteran period of service or any occurrence therein, and the Veteran did not appeal the decision nor was new and material evidence received by VA within one year.  

9.  In a May 2002 rating decision, the RO reopened and denied on the merits the service connection claim for PTSD, finding there was insufficient evidence to corroborate the claimed stressors or any occurrence therein, and the Veteran did not appeal the decision nor was new and material evidence received by VA within one year.  

10.  Evidence associated with the claims file since the May 2002 decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the acquired psychiatric disorder, including PTSD, claim for service connection, and raises a reasonable possibility of substantiating the claim.

11.  The evidence establishes that the Veteran's diagnosed seizure disability is related to an in-service head trauma.  


CONCLUSIONS OF LAW

1.  The September 2008 Board decision, in which the Board denied service connection for a low back, is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

2.  The criteria to reopen the service connection claim for a low back disability are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The November 2004 Board decision, in which the Board denied respective service connection claims for a residual head trauma disability and a seizure disability, is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

4.  The criteria to reopen the service connection claim for a residual head trauma disability are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  The criteria to reopen the service connection claim for a seizure disability are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).  

6.  The March 2000 and May 2002 rating decisions, in which service connection for an acquired psychiatric disorder, including PTSD, are final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

7.  The criteria to reopen the service connection claim for an acquired psychiatric disorder, including PTSD, are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).  

8.  The criteria to establish service connection for a seizure disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claims for low back, eye, residuals of head trauma, bilateral eye, and PTSD disabilities, and to this extent, the Board is granting the only aspect of the appeal decided at this time.  The Board is also reopening and granting the merits of the service connection claim for a seizure disability, which is a complete grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Applications to Reopen

The Veteran sought to reopen the respective low back disability, residuals of head trauma, seizure disability, acquired psychiatric disorder, and bilateral eye disability service connection claims in May 2009 and June 2009 communications to VA.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new. As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Given the Veteran maintains that the low back disability, residuals of a head trauma, and a seizure disability all arise from an injury sustained while serving as a member of the National Guard in June 1990, the relevant analysis will address these claims together.  However, to the extent the procedural history differs such will be appropriately separated and addressed.

      Low Back Disability Procedural History 

An April 1994 rating decision initially denied the service connection claim for a low back disability because the RO determined there was insufficient evidence to establish the claimed disability was related to service, including a claimed trauma.  In a March 1998 decision, the RO adjudicated the claim on a de novo basis, denying service connection based on the absence of evidence relating the claimed disability to military service.   As relevant service treatment records were subsequently received, the Veteran's service connection claim for a low back disability was considered again on a de novo basis.  The Veteran perfected appellate review of the March 1998 RO decision.  

In a November 2004 decision, the Board denied the service connection claim for a low back disability, but the Veteran appealed this determination to the Court of Appeals of Veterans Claims (Court).  A December 2005 Court Order vacated and remanded the November 2004 Board adjudication of the low back disability service claim, in accordance with the parties' Joint Motion.   

Upon completion of appropriate development, a September 2008 Board decision denied the low back disability service connection claim, determining there was insufficient evidence of any nexus between the low back disability and the Veteran's period of service.  The Veteran did not appeal the decision and VA did not receive new and material evidence within one year of the determination.  Thus, the September 2008 Board decision is final as to the evidence of record and may not be considered on the same factual basis.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

      Residual Head Trauma and Seizure Disability Procedural History 

A March 1998 rating decision initially denied the respective service connection claims for the residuals of a head trauma and a seizure disability, finding there was no evidence relating the claimed disabilities to military service or any event therein.  The Veteran appealed this determination to the Board.

In a November 2004 decision, the Board denied service connection for the residuals of a head trauma and a seizure disability, finding that the disability was not related to military service or any event therein.  The Veteran did not appeal the decision, and thus, the November 2004 Board decision is final as to the evidence of record and may not be considered on the same factual basis.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

Analysis

Since the respective November 2004 and September 2008 decisions became final as to the respective issues discussed above, additional evidence has been associated with the claims file.  The evidence includes multiple medical records, such as April 2012 VA examination reports, confirming the presence of currently diagnosed low back and residual head trauma disabilities, and a May 2011 VA neurology treatment record, confirming the presence of a currently diagnosed seizure disability.  Also of record is an Order of the South Carolina Workers' Compensation Commission, specifically indicating that the Veteran sustained injury to his low back and head, while serving as part of the South Carolina National Guard.  

This evidence is "new" in that it was not before agency decision makers at the time of the respective November 2004 and September 2008 final denials of the service connection claims, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of the Veteran has current low back, residual head trauma, and seizure disabilities related to service or that relates to unestablished facts necessary to substantiate the respective claims.  This evidence is presumed credible solely for the purposes of reopening, and raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the service connection claims for a low back disability, the residuals of a head trauma, and a seizure disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

      Bilateral Eye Disability

A January 1980 rating decision initially denied service connection a disability of the eyes, based on service treatment records and the Veteran's statements.  Specifically, the RO found that at the evidence did not establish the presence of a current disability.  The Veteran did not appeal the decision; thus, the January 1980 decision was final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100. 

In pertinent part, a March 2000 decision denied reopening of a service connection claim for a disability of the eyes, concluding that new and material evidence had not been received.  The Veteran did not appeal this decision and VA did not receive relevant evidence within one year of the determination and may not be considered on the same factual basis.  Thus, the decision is final as to the evidence of record and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the March 2000 decision became final as to the bilateral eye disability, additional evidence has been associated with the claims folder.  The evidence includes an August 2010 VA examination report, confirming the Veteran's has currently diagnosed chronic eye disabilities.  The Veteran has also provided competent testimony that, solely for the purposes of evaluating the new and material aspect of the claim, his optical symptoms were present after sustaining a documented in-service optical trauma.  See Justus, 3 Vet. App. 510.  

This evidence is "new" in that it was not before agency decision makers at the time of the March 2000 final denial of the service connection claim for a bilateral eye disability, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of the Veteran has current eye disability related to service or that relates to unestablished facts necessary to substantiate the claim.  This evidence is presumed credible solely for the purposes of reopening, and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the service connection claim for a bilateral eye disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

      Acquired Psychiatric Disorder

In pertinent part, a March 2000 rating decision denied the initial service connection claim for PTSD because there was no evidence that PTSD nor was any other disability (i.e., psychiatric disorders other than PTSD) related to service.  The Veteran did not appeal the denial of the service connection claim.  Thus, the decision became final as to the issue determined.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

In May 2002, the RO reopened the service connection claim for an acquired psychiatric disorder (then characterized as only a claim for PTSD), and denied the claim finding there was insufficient evidence to corroborate the claimed stressor(s) or to otherwise relate the claimed disability to military service.  The Veteran did not appeal this decision and the decision is final as to this determination and may not be considered on the same factual basis.  Id.  

Since the May 2002 final decision, denying the service connection claim, numerous records have been associated with the claims folder.  Records such as a May 2009 Vet Center treatment record, documenting the Veteran's diagnosis of PTSD and a November 2010 VA medical record, noting the Veteran's diagnosis of depression have been associated with claims folder since the aforementioned decision.  Additionally, the January 2010 statement of the Veteran provides a detailed account of in-service events/stressors.  Further, the Order of the South Carolina Workers' Compensation Commission suggests that the Veteran's psychiatric symptoms may be related to an injury sustained in June 2009, while serving as part of the South Carolina National Guard.  

This evidence is "new" in that it was not before agency decision makers at the time of the May 2002 final denial of the service connection claim, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of the Veteran has current acquired psychiatric disorder related to service or that relates to unestablished facts necessary to substantiate the claim.  This evidence is presumed credible solely for the purposes of reopening, and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the service connection claim for an acquired psychiatric disorder, including PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection Claim

The Veteran presently seeks service connection for a seizure disability.  Specifically, the Veteran maintains that while in National Guard service he sustained an injury that resulted in the claimed disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a foundational matter, service department records confirm that the Veteran was ordered to annual National Guard training pursuant to 32 U.S.C. 503, from June 9, 1990, to June 23, 1990, meaning such service was compelled under federal authority.  The Board acknowledges that an August 2010 Order of the South Carolina Workers' Compensation Commission, in pertinent part, documents the settlement of the Veteran's claims for injuries to his head, low back, and neck on June 23, 1990.  Although this settlement may suggest otherwise, the Board find that the State settlement is insufficient evidence to establish the Veteran was not serving on qualifying active service for VA benefits purposes and he is entitlement to seek such benefits.  See 38 U.S.C.A. §§ 101(22), (23), (24); 38 C.F.R. § 3.6; see also Allen v. Nicholson, 21 Vet. App. 54 (2007); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Service treatment records generated during the Veteran's period of active service reflect treatment for headaches and a trauma to the head, the record does not reflect that any disability or abnormality was present at the time of his May 1971.  However, a June 1990 reserve Individual Sick Slip documents the determination that the Veteran sustained, among other things, a head injury in the line of duty and a June 1990 lay statement associated with the Veteran's reserve service treatment records provides a detailed account of the relevant event.  

An October 1993 VA treatment record details the Veteran's history of seizures and seizure related treatment.  The physician also reports the Veteran's current symptoms and indicates that the seizure disorder was possibly related to reported head trauma.  

A March 1998 VA treatment record notes that the Veteran sustained a head injury in 1990 and experienced headaches of an increasing severity since that time.  The VA doctor then indicates that the Veteran began having seizures which were thought to be related to residuals of the head trauma and then opined that the disability was "most likely" due the head trauma sustained while on National Guard duty.  

A November 1998 state psychological evaluation, while not providing an etiological assessment, reports that the Veteran experienced his first seizure in 1991, approximately two-to-three months following sustaining head trauma in the National Guard.  

An October 1998 VA Medical record documents the Veteran's seizure related treatment and the history of the disability.  At this time, the VA physician reported the Veteran's diagnosis as a seizure disorder secondary to fall in 1990.  

An April 2012 VA TBI examination documents the Veteran's account of symptomatology and details the relevant medical history.  The examiner then reported current examination findings and reported that a TBI diagnosis was warranted but an etiological opinion was not provided.  

VA obtained a November 2012 VA TBI examination supplemental opinion and the examiner indicated that the Veteran's seizures are not organic in nature and are a manifestation of psychiatric disorders.  The examiner then states that the Veteran was not rendered unconscious and therefore does not have a TBI or epileptic seizures.  

Analysis

The Veteran provides a competent and credible account of seizure symptomatology, including onset and progressive severity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's account of sustaining a head trauma during a June 1990 annual National Guard training is corroborated by available service department records.  Although his complete service department records are not available, service treatment records associated with the claims folder by and large are generally consistent with the Veteran's account of his symptoms.  Further, the Veteran's account of symptoms has been generally consistent, including when provided solely for the purpose of obtaining medical care.  In light of these factors, the Board finds that the Veteran has provided a competent, credible and highly probative account of sustaining a head trauma during service and seizure symptomatology, including the frequent, recurrent, and progressive severity of the symptoms since the trauma.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, medical records and examinations are highly probative in evaluating whether service connection is warranted.  In the present matter, the most probative evidence of record weighs in favor of the claim.  The November 2012 VA TBI examination supplemental opinion, tending to weigh against the claim, is of significantly limited probative value.  Although the examiner provides a clear statement that the diagnosed seizure disability is not related to military service, including the June 1990 head trauma, the opinion does not adequately consider and address the Veteran's competent and credible account of symptomatology.  Moreover, the reasoning supplied to support the opinion does not address the numerous competent and credible medical opinions and statements that reflect a contrary position.  Essentially, the provided opinion is of limited probative value because the examiner's opinion does not contain sufficient reasoning and analysis of competent evidence document findings and a course of treatment to the contrary, rendering the basis for the etiological opinion incomplete, if not inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

Conversely, the most probative medical opinions weigh in favor of the Veteran's claim.  The March 1998 VA treatment record contains a clear medical opinion that the seizure disability is "most likely" related to a June 1990 head trauma.  The March 1998 medical opinion is consideration and analysis of the Veteran's competent and credible account of sustaining a head trauma in June 1990, relevant medical evidence and reliance on the examiner's relevant medical expertise.  See Nieves-Rodriguez, 22 Vet. App. 295.  The VA physician's knowledge and experience in treating the claimed condition and its general consistency with other competent medical opinions, including VA treatment records dated in October 1993, and November 1998, further enhances the probative value of the medical opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  

Thus, the most probative medical evidence of record sufficiently relates the diagnosed seizure disability to the Veteran's period of service.  Service connection for a seizure disability is warranted.  





ORDER

The service connection claim for a low back disability is reopened; to this extent, the appeal is granted.

The service connection claim for the residuals of a head trauma is reopened; to this extent, the appeal is granted.

The service connection claim for a seizure disorder is reopened; to this extent, the appeal is granted.

The service connection claim for the residuals of a bilateral eye disability is reopened; to this extent, the appeal is granted.

The service connection claim for an acquired psychiatric disorder, including PTSD, is reopened; to this extent, the appeal is granted.

Service connection for a seizure disorder is granted.  


REMAND

As a foundational matter, service department records confirm that the Veteran was ordered to annual National Guard training pursuant to 32 U.S.C. 503, from June 9, 1990, to June 23, 1990, meaning such service was compelled under federal authority.  The Board acknowledges that an August 2010 Order of the South Carolina Workers' Compensation Commission, in pertinent part, documents the settlement of the Veteran's claims for injuries to his head, low back, and neck on June 23, 1990.  Although this settlement may suggest otherwise, the Board find that the State settlement is insufficient evidence to establish the Veteran was not serving on qualifying active service for VA benefits purposes and he is entitlement to seek such benefits.  See 38 U.S.C.A. §§ 101(22), (23), (24); 38 C.F.R. § 3.6; see also Allen v. Nicholson, 21 Vet. App. 54 (2007); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Having reopened the Veteran's service connection claims for a low back disability, and a bilateral eye disability VA has a duty to assist in the development of the claims, by conducting appropriate medical inquiry.  The Veteran provides a competent account of sustaining a low back trauma while serving a period of annual National Guard training.  The medical evidence confirms that the Veteran has a currently diagnosed eye and low back disabilities, respectively, but etiological opinions of record are insufficient, and/or conflicting.  Because the medical evidence does not adequately address whether the Veteran's low back disorder and bilateral eye disabilities are related to his military service, a remand is required for the reopened claims in order to afford the Veteran VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Having reopened the claim for service connection for an acquired psychiatric disorder, including PTSD, the Board finds that additional development is needed in an attempt to verify the Veteran's in-service stressors regarding his participating in operations in possibility classified operations in the Republic of Vietnam, as detailed in his notice of disagreement received in August 2010.  Additionally, efforts must be undertaken to verify the Veteran's account of his brother's service in Vietnam, as a review of the initial name used to attempt to verify the stressor was derivation of his brother's name and not the legal name reflected on the birth certificate received in April 2010.  Efforts to corroborate the Veteran's March 2012 account of coming under small arms fire from the enemy must also be attempted.  Thus, the RO or the Appeals Management Center (AMC) should undertake appropriate action to attempt to verify the aforementioned stressors, including contacting the Veteran to and requesting that he identify the date of the incidents and provide any additional details that would corroborating the events.  

The Board also concludes that a VA examination is warranted in this case to determine the etiology of all psychiatric disorder present during the period of the claim.  In this regard, the current medical evidence documents the Veteran's description of some of his in-service stressors and indicates that medical professionals have determined a diagnosis of PTSD is warranted related to these events, but other medical records simply reflect a diagnosis of other acquired psychiatric disorders. The current state of the record does not adequately indicate what, if any, diagnosis is appropriate and whether such disability is related to military service.  Because the medical evidence does not adequately address whether the Veteran's acquired psychiatric disorder are related to his military service, a remand is required for the reopened claim in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83; see also Littke, 1 Vet. App. at 93. 

The most recent VA treatment records relevant to the Veteran's claimed disabilities are dated in November 2014 and there likely more treatment record available.  The record, while not definitive also suggests the Veteran receives private treatment for the claimed disabilities but records dated since March 2015 have not been made of record.  Attempts to obtain these records must be made on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Given the number of likely relevant outstanding records, the VA examination performed in connection with the cervical spine service connection claim does not provide an adequate basis to make and fully informed evaluation of the Veteran's claim and he must be provided an examination on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

In December 2014, the RO denied the service connection for the residuals of a stroke; and granted service connection for right knee arthritis, right knee instability, and left knee osteoarthritis, which were respectively assigned an initial 10 percent disability rating.  The Veteran filed a timely notice of disagreement with the initial ratings assigned for the respective disabilities and the denial of service connection for the residuals of a stroke.  The RO has yet to issue an appropriate Statement of the Case (SOC) in response to the NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2015, the RO denied the claim seeking VA permanent incapacity benefits for self-support for the Veteran's child, M. G., and recharacterized the left knee disability as left knee patellofemoral pain syndrome, status-post meniscal repair.  VA received a timely NOD as to the denial of the aforementioned benefit in July 2015.  The RO has yet to issue an appropriate Statement of the Case (SOC) in response to the NOD. Id.  

The Board has no discretion and is obligated to remand the matters as described above for the issuance of appropriate SOCs.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide a comprehensive statement containing as much detail as possible regarding the reported stressors, including additional information concerning his brother's service in the Republic of Vietnam, his report of coming under small arms attack from the enemy, details related to the missions he participated in flying into the Republic of Vietnam on mission that may have been classified.  Then, undertake all necessary efforts to attempt to verify the Veteran's stressors based on his response(s).  An appropriate amount of time is to be allowed for the Veteran to respond.  All development efforts are to be in writing and associated with the claims folder, including any negative responses obtained from government repositories or sources in attempts to verify the Veteran's reported stressors.  

2.  Contact the Veteran to identify all sources of private residual head trauma, eye/optical, acquired psychiatric and low back treatment, hospitalization or evaluation, since March 2015.  Then, undertake all necessary efforts to obtain any identified private treatment records. All efforts to obtain the records should be documented. 

3.  Contact the Veteran and request that he identify all sources of VA hospitalization and treatment related to the claimed residual head trauma, eye/optical, acquired psychiatric and low back disabilities, since November 2014, including records generated by the Vet Center.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing.

4.  After receipt of all additional records, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The claims file (i.e., the paper claims file and any medical records being maintained, instead, electronically in Virtual VA, VBMS, CAPRI, and AMIE), as well as a complete copy of this remand, must be reviewed by the examiner for the pertinent history.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in these electronic portions of the claims file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review and consideration.

The examiner is to address the following: 

(A) Diagnose all acquired psychiatric pathology, if any is present, specifically ruling in or excluding a diagnosis of PTSD.

(B) If a diagnosis of PTSD is warranted the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to service, specifically considering the Veteran's verified stressors.

(C) As to all diagnosed psychiatric conditions other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition 

(i) had its onset in-service or within one year of separation; 

(ii) is related to the Veteran's period of military service, including a June 1990 head trauma; 

(iii) is caused by a service-connected disability(ies); and 

(iv) is aggravated by service-connected disability(ies).

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; service department records; the November 1998 state psychological evaluation; March 2012 VA examination, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training). 

5.  After receipt of all additional records, schedule the Veteran for respective TBI, orthopedic, and optical examinations with an appropriate medical professional to ascertain the nature, extent, and etiology and the respectively claimed disabilities.  The claims file (i.e., the paper claims file and any medical records being maintained, instead, electronically in Virtual VA, VBMS, CAPRI, and AMIE), as well as a complete copy of this remand, must be reviewed by the respective examiners for the pertinent history.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in these electronic portions of the claims file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review and consideration.

The examiner is to address the following, as is relevant to the examination being performed: 

(A) Diagnose all cervical spine, low back, eye/optical, and residual head trauma pathology, if any is present.

(B) As to all diagnosed conditions, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition 

(i) had its onset in-service or within one year of separation; 

(ii) is related to the Veteran's period of service, including a June 1990 head trauma; 

(iii) is caused by a service-connected disability(ies); and

(iv) is aggravated by service-connected disabilities.

The provided examination opinions must reflect acceptance of the occurrence of a June 1990 head trauma, and the report must reflect consideration of both the medical and lay evidence of record, setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training). 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response. 

7.  Issue a Statement of the Case addressing entitlement to (i) service connection for the residuals of a stroke disability, including as secondary to a seizure disability; respective initial ratings in excess of 10 percent for (ii) right knee arthritis, (iii) right knee instability, (iv) left knee patellofemoral pain syndrome; and (v) VA permanent incapacity benefits for self-support for the Veteran's child, M. G.  These respective determinations were initially addressed by the RO in December 2014 and June 2015 decisions as discussed above.  Notify the Veteran and his attorney of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


